Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.
Si interpretamos armoniosa y lógicamente las Reglas 47, 67.1 y 67.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, será forzoso reconocer que una moción de reconsideración en un caso contencioso —que por su naturaleza no es ni puede estimarse ex parte— debe ser notificada dentro del período jurisdiccional de quince (15) días.
hH
Según nuestro ordenamiento procesal moderno, es elemental la obligación de notificar todos los escritos a las partes adversas no en rebeldía. Así lo ordena la Regla 67.1 de Procedimiento Civil al disponer, en lo pertinente, que “[e]xcepto cuando otra cosa se disponga en estas reglas ... toda moción escrita que no pueda ser oída ex-parte se noti-ficará a cada una de las partes”. (Enfasis suplido.)
*625En virtud de la Regla 67.4 de Procedimiento Civil, supra, (1) la norma general establecida para dar fiel cumpli-miento a este mandato es que la notificación se haga previa o simultáneamente a la presentación del escrito.(2) Es una simultaneidad relativa, pues difícilmente puede lograrse que al mismo instante de presentarse el escrito en la Secre-taría se haga el depósito en el correo o se realice la entrega personal. En términos temporales, la simultaneidad im-plica el mismo día, antes de la medianoche. Campos del Toro v. Amer. Transit Corp., 113 D.P.R. 337, 348 (1982) (Resolución en reconsideración); J.A. Cuevas Segarra, Prác-tica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 298.
Esa cronología procesal se desprende diáfanamente del trámite pautado en la Regla 67.4 de Procedimiento Civil, supra, que sin ambages requiere, excepto la demanda y una apelación, la presentación en el Tribunal de todo es-crito “bien antes de su notificación o dentro de un término razonable después de la misma”. Las únicas dos (2) excep-ciones, demanda y apelación, tienen clara justificación. Veamos.
Es de conocimiento público, los miles de documentos que se presentan a diario en los tribunales del país. Si no están correctamente identificados en epígrafe y número no pueden ser unidos a los expedientes correspondientes.
*626Sabido es que la presentación de la demanda inicia el pleito y ella exige la notificación personal a través del em-plazamiento, lo cual presupone su expedición con el epí-grafe y número que por primera vez lo identifica. Obvia-mente, una vez el caso está debidamente identificado y se ha emplazado, es que puede exigirse que todo escrito posterior, solicitud de prórroga, contestación y otros sean notificados.
Igual ocurre con la apelación. Hasta que se presenta por primera vez, se desconoce el número correspondiente ante el foro apelativo, que será distinto al de instancia. De paso, ello explica por qué tradicionalmente las reglas sobre ape-lación y revisión han exigido en disposiciones separadas que se notifique el recurso concernido dentro del término jurisdiccional.
A esta realidad jurídico-procesal-administrativa res-ponde la práctica forense generalizada de certificar y acre-ditar la notificación de todo escrito presentado en la última página, parte inferior, bajo la firma del abogado. Tan cons-ciente de esta práctica estaba la abogada de la División de Litigios Generales del Departamento de Justicia, que en el caso de autos certificó(3) haber notificado a la representa-ción legal adversa mediante una copia de la moción de re-consideración, cuando en realidad se presentó en el tribunal de instancia el 27 de mayo de 1996 y, en contravención de las reglas, se depositó en el correo el 8 de abril, esto es, doce (12) días después.
Recapitulando. La presentación y notificación de todo escrito “deben realizarse conjuntamente, simultánea-mente”. R. Hernández Colón, Práctica jurídica de Puerto Rico: Derecho Procesal Civil, San Juan, Ed. Michie, 1997, pág. 147. Con mayor razón, los escritos están sujetos a lí-*627mites jurisdiccionales fatales. Lo contrario desarticula la armonía estructural interna que debe imperar en las reglas.
Esa notificación previa o simultánea a las partes es el punto de partida ínsito en las reglas, que condiciona la presentación ante el tribunal de todo escrito. Por las carac-terísticas intrínsecas de los escritos que estén sujetos a términos jurisdiccionales, la falta de notificación previa o simultánea a su presentación (obviamente fuera del térmi-no), es fatal e insubsanable.
En lo que respecta a la citada Regla 47, el término de quince (15) días es jurisdiccional y claramente impror-rogable. A su amparo, la presentación y notificación de una moción de reconsideración tienen que hacerse dentro de ese período.
r-H
Para tratar de superar esta exigencia jurídico-procesal, la mayoría, aunque reconoce que hay que notificar la mo-ción de reconsideración(4) se ha visto forzada, primero, a *628ignorar totalmente lo establecido en la citada Regla 67.4 —ni siquiera su número, por no decir el texto, es mencio-nado— que exige la notificación previa o simultánea antes de presentarse la moción de reconsideración en el Tribunal, y segundo, caracterizar dicho deber como de cumpli-miento estricto. Si como admite la mayoría, una moción de reconsideración tiene que presentarse dentro del término jurisdiccional de quince (15) días, ¿qué justificación hay para apartarnos de las Reglas 67.1 y 67.4 de Procedimiento Civil, supra, y darle un tratamiento distinto a su notifica-ción previa o simultánea, y sostener que se trata de un término de cumplimiento estricto? ¿Cómo armonizar que su presentación en tiempo Unte el Tribunal sea jurisdiccio-nal y no la notificación que le precede o es simultánea ? ¿Por qué este desdoblamiento?
En este último extremo, nos preocupa sobremanera que la interpretación mayoritaria ha exigido una aplicación prospectiva. La prospectividad de una doctrina jurídica presupone más bien un cambio, no una aclaración del Derecho. Rexach Const. Co., Inc. v. Mun. de Aguadilla, 142 D.P.R. 85 (1996); Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272 (1995). Si es así, ¿cuál era la norma anterior que regía hasta hoy? Para la mayoría, ¿no había entonces que notificar la moción de reconsideración? ¿Era de carácter ex parte? ¿No aplicaba antes a las mociones de reconsidera-ción el trámite pautado en la citada Regla 67.4 en cuanto a la notificación previa o simultánea?
El silencio mayoritario sobre estos aspectos cruciales nos ha impedido detectar la razón para esa prospectividad. Sin conocer cuál era para la mayoría la interpretación an*629terior vigente, difícilmente podemos entender qué justifica-ción hay para decidir que en adelante existe un deber de notificar, ahora de cumplimiento estricto. Repetimos, ¿es que antes no existía? ¿Cuál era la anterior norma que se está modificando y justifica la prospectividad?
hH HH HH
La opinión de conformidad del Juez Asociado Señor Her-nández Denton no subsana las fallas expuestas. Primero, aún cuando estamos interpretando unas reglas de génesis judicial —redactadas y propuestas en su origen por este Tribunal y así aprobadas por la Asamblea Legislativa— nos habla de “imperativos estatutarios” y de “intención legislativa”. Opinión de conformidad, págs. 623 y 627. En recta hermenéutica, el método apropiado sería examinar la “intención judicial” según las Reglas de 1958 en adelante. Segundo, señala que la “Regla 47 de Procedimiento Civil, supra, a diferencia de las reglas que regulan los recursos de apelación y revisión, nada dispone de forma específica con respecto a la notificación de la moción a la parte o partes adversas”. íd., pág. 622. Este aserto es incorrecto. Al igual la opinión mayoritaria no le da valor a los mandatos de las Reglas 67.1 y 67.4 de Procedimiento Civil, supra, que específicamente contienen las normas generales que exigen las notificaciones previas o simultáneas de todos los escri-tos, incluso aquellos que están sujetos a términos juris-diccionales. Tercero, olvida el principio elemental de her-menéutica de que las reglas han de interpretarse en forma lógica y compatible entre sí.
En lo concerniente a las mociones de reconsideración —cuyos términos son jurisdiccionales— llega al extremo de anticipar y resolver que al amparo de la Regla 39(b) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, y la Regla 71(A) del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, la notificación simultánea requerida siempre a las *630partes de todo escrito, ahora sólo es de cumplimiento estricto. Opinión de conformidad, pág. 624.
Con todo respeto, estamos ante un enredo de conceptos extraños a nuestras reglas procesales.
IV
La conclusión mayoritaria de cambiar el carácter juris-diccional de la notificación de una moción de reconsidera-ción viola las Reglas 47, 67.1 y 67.4 de Procedimiento Civil, supra. Dicha opinión no menciona, analiza ni da peso al-guno al mandato de la citada Regla 67.4 pues, de hacerlo, tendría que resolver que la moción de reconsideración del Estado Libre Asociado había que notificarla previa o simul-tánea a su presentación y, por imperativo lógico, dentro del término jurisdiccional de la referida Regla 47.
Creemos que ésta es la razón para que, con una tar-danza aproximada de cuarenta (40) años, paradójicamente la mayoría se haya visto compelida a decidir, con carácter prospectivo, que la notificación de toda moción de reconsi-deración debe hacerse rigurosamente (cumplimiento es-tricto), dentro del término jurisdiccional de quince (15) días de la Regla 47 de Procedimiento Civil, supra. Decimos cuarenta (40) años de tardanza porque desde antes de ini-ciarnos como abogado, según hemos demostrado, según la Regla 47, supra, adoptada por este Tribunal en 1958, se eliminó el carácter ex parte de la moción de reconsidera-ción, y en acatamiento de las citadas Reglas 67.1 y 67.4, el foro puertorriqueño comenzó la práctica generalizada de notificar previa o simultáneamente a las partes y así cer-tificarlo en la misma moción.
En el caso de autos, la moción de reconsideración se notificó a la parte adversa con una demora de doce (12) días fuera del término jurisdiccional', veintisiete (27) días de ser final la sentencia. Según la norma vigente, es obvio *631que nunca interrumpió el plazo para acudir al reputado Tribunal de Circuito de Apelaciones. Aún al amparo de la nueva norma mayoritaria de cumplimiento estricto, no se ha demostrado justa causa. Difícilmente esa tardanza jus-tifica dispensar al Estado.
Confirmaríamos la ausencia de jurisdicción decretada por dicho foro apelativo.

 La Regla 67.4 de Procedimiento Civil dispone, en lo pertinente:
“Todo escrito posterior a la demanda, con excepción del escrito de apelación, se presentará en el tribunal, bien antes de su notificación o dentro de un término razo-nable después de la misma ...”. 32 L.P.R.A. Ap. III.


 La Regla 39(b) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, y la Regla 71(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, efec-tivos el 1ro de mayo de 1996 especifican y disponen esa simultaneidad.
La Regla 5(d) de Procedimiento Civil federal, 42 U.S.C., provee que las mociones que se tengan que notificar, se notifiquen primero y luego se presenten al Tribunal para certificar la notificación.
Por su parte, la Regla Local (Local Rule) see. 311(3) para la Corte de Distrito federal para el Distrito de Puerto Rico exige la notificación mediante copia de las mociones a las demás partes en o antes de la fecha cuando se presenten en la Secretaría. Tales documentos han de indicar la fecha y método como se han notifi-cado, con los nombres y las direcciones de todas las personas que serán notificadas.


 No podemos olvidar la solemnidad que representa esa firma al amparo de la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En lo pertinente, dispone:
“La firma de un abogado equivale a certificar el haber leído el escrito; que de acuerdo con su mejor conocimiento, información y creencia está bien fundado; y que no ha sido interpuesto para causar demora u opresión....”


 Una rápida mirada a la evolución jurisprudencial e historial legislativo del trámite referente a las mociones de reconsideración revela que el Código de Enjui-ciamiento Civil (versiones de 1904 y 1933) no contenía disposición alguna que regla-mentara una reconsideración. En la práctica, muchas veces los tribunales utilizaban las disposiciones sobre el relevo de sentencia o nuevo juicio para canalizar ese tipo de remedio. A su amparo surgieron numerosas controversias y problemas.
Ante esta situación, en Dávila v. Collazo, 50 D.P.R. 494, 503-504 (1936), este Tribunal hizo un llamado a la Legislatura para que definiera “en términos inequívo-cos” el procedimiento para obtener la reconsideración de las sentencias, sus efectos y alcance. La respuesta legislativa fue la Ley Núm. 67 de 8 de mayo de 1937, que enmendó el Art. 292 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 1251, y “por primera vez dio reconocimiento estatutario a la práctica de radicar mociones de reconsideración”. Guilhon & Barthelemy v. Corte, 64 D.P.R. 303, 309 (1944). Dicha enmienda, expresamente permitió que cualquier parte agraviada por una sentencia o resolución pudiera “radicar en la corte que hubiere dictado la sentencia o resolu-ción una petición ex-parte para la revisión o reconsideración de su sentencia o resolución”. Esta disposición continuó vigente aún después de las Reglas de Enjui-ciamiento Civil de 1943 (32 L.P.R.A. ant. Ap. II). Precisamente, bajo los términos específicos de la Ley Núm. 67 de 1937 que visualizaba una reconsideración como una petición ex parte se resolvió Gual v. Tribl. de Distrito, 71 D.P.R. 305 (1950).
Esa visión legislativa pasó a ser historia antigua con el advenimiento de las Reglas de Procedimiento Civil de 1958, de confección judicial, al ser originadas por *628este Tribunal al amparo de su facultad constitucional de aprobar reglas (Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1). Estas derogaron el Art. 292 del referido Código de Enjuiciamiento Civil, supra, y lo suplantaron por la Regla 47 (32 L.P.R.A. Ap. II), antecesora de la vigente aprobada en 1979. La susodicha Regla 47 eliminó todo vestigio y carácter de petición ex parte de la moción de reconsideración. En virtud de estos cambios, los pronunciamientos en Gual v. Tribl. de Distrito, supra —resuelto en 1950 en virtud del lenguaje legislativo preciso del Art. 292 dispositivo de que la reconsideración era una petición ex parte— lógicamente quedaron sin efecto.